UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 20-F/A (Amendment No. 1) (Mark One) o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report…March 4, 2010 Commission File Number 000-26498 ELLOMAY CAPITAL LTD. (Exact Name of Registrant as specified in its charter) ISRAEL (Jurisdiction of incorporation or organization) 9 Rothschild Boulevard, 2nd floor Tel Aviv 66881, Israel (Address of principal executive offices) Kalia Weintraub, Chief Financial Officer Tel: +972-3-797-1108; Facsimile: +972-3-797-1122 9 Rothschild Boulevard, 2nd floor Tel Aviv 66881, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares NIS 1.00 par value per share Title of Class Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Title of Class Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of March 4, 2010:73,786,428 ordinary shares, NIS 1.00 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issuedo by the International Accounting Standards Board Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YesoNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o 2 EXPLANATORY NOTE This Amendment no. 1 (the “Amendment”) to the Annual Report on Form 20-F for the year ended December 31, 2009 and Shell Company Report (the “Original Report”), of Ellomay Capital Ltd. (the “Registrant”) is being filed to include the auditors’ report of BDO Limited (formerly BDO McCabe Lo Limited) (“BDO”), which were the independent auditors of one of our subsidiaries until December 31, 2007. The Original Report, filed by the Registrant on March 10, 2010, included BDO’s consent for the incorporation by reference of their audit report, dated June 26, 2008, in previously filed registration statements of the Registrant. However, the audit report itself was inadvertently omitted from the Original Report.It should be noted that BDO’s report, dated June 26, 2008, was included in the Registrant’s Annual Reports for the years ended December 31, 2007 and December 31, 2008. Other than as expressly set forth herein, this Amendment does not, and does not purport to, amend or restate any other information contained in the Original Report, nor does this Amendment reflect any events that have occurred after the Original Report was filed. 3 ITEM 18: Financial Statements See Financial Statements included at the end of this report. ITEM 19: Exhibits Number Description Memorandum of Association of the Registrant (translated from Hebrew)(1) Second Amended and Restated Articles of the Registrant(2) Specimen Certificate for ordinary shares(3) Form of Warrant Agreement, dated April 17, 2005 between the Registrant and Dan Purjes(4) Form of Registration Rights Agreement, dated March 7, 2005, between the Registrant and Dan Purjes(5) Form of Warrant Agreement, dated October 31, 2005, among the Registrant and certain investors(6) Form of Registration Rights Agreement, dated September 12, 2005, among the Registrant, certain investors, Bank Hapoalim, Bank Leumi and Israel Discount Bank(6) Form of Warrant Agreement, dated December 8, 2005, between the Registrant and Bank Hapoalim B.M.(6) Form of Warrant Agreement, dated December 8, 2005, between the Registrant and Bank Leumi le-Israel B.M.(6) Form of Warrant Agreement, dated December 8, 2005, between the Registrant and Israel Discount Bank Ltd.(6) Form of Subscription Agreement, between the Registrant and certain investors, executed in connection with a private placement completed in January and February 2007(7) Form of Warrant Agreement, between the Registrant and certain investors, executed in connection with a private placement completed in January and February 2007(7) 1995 Israel Stock Option Plan (previously referred to in Company filings as the 1995 Flexible Stock Incentive Plan or the 1995 Stock Option / Stock Purchase Plan)(2) Amendment to the 1995 Israel Stock Option Plan(8) 1997 Stock Option Plan(9) 1998 Non-Employee Directors Share Option Plan(7) 2000 Stock Option Plan(7) Form of Indemnification Agreement and Form of Exemption Letter between the Registrant and its officers and directors(10) Asset Purchase Agreement, dated December 9, 2007, between the Registrant and Hewlett-Packard Company(11) Management Services Agreement, by and among the Registrant, Kanir Joint Investments (2005) Limited Partnership and Meisaf Blue & White Holdings Ltd., effective as of March 31, 2008(12) 4 Number Description Form of Offer to Repurchase Employee Stock Options, dated April 2, 2008(13) Engineering Procurement & Construction Contract for the Construction of a Photovoltaic System in Cingoli, between Ellomay PV One S.R.L. and Ecoware S.P.A., dated March 4, 2010(14) Engineering Procurement & Construction Contract for the Construction of a Photovoltaic System in Senigallia, between Ellomay PV One S.R.L. and Ecoware S.P.A., dated March 4, 2010(14) Side Agreement, between Ellomay PV One S.R.L. and Ecoware S.P.A., dated March 5, 2010(14) 8 List of Subsidiaries of the Registrant (Not Applicable) 11 Code of Ethics(15) Certification of Principal Executive Officer required by Rule 13a-14(a) and Rule 15d-14(a) (Section 302 Certification) Certification of Principal Financial Officer required by Rule 13a-14(a) and Rule 15d-14(a) (Section 302 Certification) 13 Certification of Principal Executive Officer and Principal Financial Officer required by Rule 13a-14(b) and Rule 15d-14(b) (Section 906 Certification) Consent of Kost Forer Gabbay & Kasierer Consent of BDO Limited Previously filed with the Registrant’s Form 20-F for the year ended December 31, 2007 and incorporated by reference herein. Previously filed with the Registrant’s Form 20-F for the year ended December 31, 2008 and incorporated by reference herein. Previously filed with the Registrant’s Form F-1 (File No. 33-93160) and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated February 6, 2005 and incorporated by reference herein. Previously filed with the Registrant’s Form 20-F for the year ended December 31, 2004 and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated October 14, 2005 and incorporated by reference herein. Previously filed with the Registrant’s Form 20-F for the year ended December 31, 2006 and incorporated by reference herein. Previously filed with the Registrant’s Form F-1 (File No. 333-66103) and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated October 14, 1997 and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated November 24, 2009 and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated January 3, 2008 and incorporated by reference herein. Previously filed with the Registrant’s Form 6-K dated December 1, 2008 and incorporated by reference herein. Previously filed with the Registrant’s Form CB dated April 3, 2008 and incorporated by reference herein. Previously filed with the Original Report and incorporated by reference herein. Previously filed with the Registrant’s Form 20-F for the year ended December 31, 2003 and incorporated by reference herein. 5 SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this report on its behalf. Ellomay Capital Ltd. By: /s/Ran Fridrich Ran Fridrich Chief Executive Officer Dated: November 12, 2010 6 ELLOMAY CAPITAL LTD. AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2009 IN U. S. DOLLARS INDEX Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets F-3 - F-4 Consolidated Statements of Income (Operations) F-5 Statements of Changes in Shareholders' Equity (Deficiency) F-6 - F-7 Consolidated Statements of Cash Flows F-8 - F-9 Notes to Consolidated Financial Statements F-10 - F-31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of ELLOMAY CAPITAL LTD. We have audited the accompanying consolidated balance sheets of Ellomay Capital Ltd. ("the Company") and its subsidiaries as of December 31, 2008 and 2009 and the related consolidated statements of income (operations), changes in shareholders' equity (deficiency) and cash flows for each of the three years in the period ended December31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We did not audit the financial statements of a consolidated subsidiary, whose revenues constitute 8% of total consolidated revenues for the year ended December 31, 2007. Those financial statements were audited by another auditor, whose report has been furnished to us, and our opinion, insofar as it relates to amounts included for this subsidiary, is based solely on the report of the other auditor. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits and the report of the other auditor provide a reasonable basis for our opinion. In our opinion, based on our audits and the report of the other auditor, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries at December 31, 2008 and 2009 and the consolidated results of their operations and their cash flows for each of the three years in the period ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. As discussed in Note 2i to the consolidated financial statements, the Company adopted the provisions of Statement of Accounting Standards Codification ("ASC") 740-10, Income Taxes (formerly, Financial Accounting Standards Board Interpretation No. 48, "Accounting for Uncertainty in Income Taxes"), on January 1, 2007. /s/ KOST FORER GABBAY & KASIERER Tel-Aviv, Israel KOST FORER GABBAY & KASIERER March 10, 2010 A Member of Ernst & Young Global F - 2 [BDO McCabe Lo Limited Letterhead] Report of Independent Registered Public Accounting Firm To the Shareholders and the Board of Directors of NUR Asia Pacific Limited We have audited the accompanying balance sheet of NUR Asia Pacific Limited (the “Company”) as of December 31, 2007 and the related statements of operations, stockholders’ deficit and cash flows for theyear thenended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. Our audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of NUR Asia Pacific Limited as of December 31, 2007, and the results of its operations and cash flows for yearthen endedin conformity with accounting principles generally accepted in the United States of America. /s/ BDO McCabe Lo Limited BDO McCabe Lo Limited Certified Public Accountants Hong Kong, June 26, 2008 ELLOMAY CAPITAL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short term deposits - Other accounts receivable and prepaid expenses (Note 3) Total current assets OTHER ASSETS 67 PROPERTY AND EQUIPMENT, NET (Note 4) - Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 ELLOMAY CAPITAL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables 37 44 Other accounts payable and accrued expenses (Note 5) Total current liabilities OTHER LONG TERM LIABILITIES (Note 6, Note 10b) COMMITMENTS AND CONTINGENT LIABILITIES (Note 7) SHAREHOLDERS' EQUITY (Note 9): Share capital - Ordinary shares of NIS 1 par value: Authorized: 170,000,000 at December 31, 2008 and 2009; Issued and outstanding: 73,786,428 at December31, 2008 and 2009 Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 4 ELLOMAY CAPITAL LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (OPERATIONS) U.S. dollars in thousands (except share and per share data) Year ended December 31, Revenues (Note 12): Products $ $ $
